Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	This Non-Final Office action is in response to the application filed on August 27th, 2019 and in response to Applicant’s Arguments filed on November 10th, 2021. Claims 1-14 and 19-24 are pending.
Priority
3.	Application 16/114,756 was filed on August 27th, 2019 and is a continuation in part of application 15/884, 468 filed on January 31st, 2018 which has a Provisional Application filed on February 3rd, 2017. 
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action November 10th, 2021 has been entered. 
Response to Arguments
6.	Applicant’s arguments, with respect to the under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections have been withdrawn. 
7.	Applicant's arguments with respect to the under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections have been fully considered but they are not persuasive. Applicant’s specification contains inadequate disclosure of the structure corresponding to the recited modules and Examiner notes that the broadest reasonable interpretation of the modules recited in the claim is software (see Applicant’s specification [0024]), which does not modify the function by sufficient structure to perform the function. The disclosure does not describe sufficient structure to perform the functions in the claim. Therefore, the claims are indefinite and the rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is maintained.
8.	Applicant argues that the amended independent claims include “further details regarding the communication network, and data provided thereby, and the use of the data for exchanging software packages and applications… [demonstrate] that the invention is directed to non-abstract system and components.” Examiner notes that Applicant's arguments have been fully considered but they are not persuasive. The rejection is updated below to include the newly amended claim limitations.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1 and 12 limitations of “a search module configured to enable searching” and “a search module for searching intellectual property… configured to: receive an IP query… process the search terms… and facilitate contact between a searcher and a provider,” claim 4 limitations of “the search module is configured to enable multi- dimensional searching” and claims 22 and 24 limitations of “the search module is further configured to enable anonymous exchanges of information between the searcher and the provider,” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification contains inadequate disclosure of the structure corresponding to the recited modules and Examiner notes that the broadest reasonable interpretation of the modules recited in the claim is software (see Applicant’s specification [0024]), which does not modify the function by sufficient structure to perform the function. The disclosure does not describe sufficient structure to 
11.	Claims 2 and 13 limitations of “an algorithm layer configured to include software packages associated with corresponding particular functions that are transferable among the members,” and “a developer layer configured to facilitate additional development of applications or services using the data and/or software packages associated with the data layer or the algorithm layer,” and claim 13’s further limitations of “the IP layer is configured to enable integration of FIXM, AIXM and WXXM data management protocols”  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification contains inadequate disclosure of the structure corresponding to the recited layers. The disclosure does not describe sufficient structure to perform the functions in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
12.	Claims 3, 5-11, 14, 19-21, and 22-23 depend upon rejected base claims 1, 2, 12, 13, 22 and 24 that are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph and are rejected accordingly.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 1, 2, 4, 12, 13, 22 and 24 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 1-14 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-14 and 19-24 are directed to a system, method, or product which are one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 12. Claim 1 recites limitations relating to aerospace intellectual property exchange and more specifically an IP exchange module including a user interface via which the exchange member submit IP assets for storage and tag the IP assets with 
These above limitations as drafted, under their broadest reasonable interpretation, recites a commercial or legal interaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The network including an air-to ground communication system, and aerospace commerce exchange platform in Claim 1 are just applying generic computer components to the recited abstract limitations. Claims 12 are also abstract for similar reasons. (Step 2A- Prong 1: YES. The claims are abstract). 
This judicial exception is not integrated into a practical application. In particular, the claims only recite a network including an air-to ground communication system, and aerospace commerce exchange platform in Claim 1 and a search module comprising processing circuitry in claim 12. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Examiner notes that the steps may be performed by alternate manual and mental 
Dependent claims 2-11, 13-14, and 19-24 further define the abstract idea that is present in their respective independent claims 1 and 12 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 2-11, 
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693